Exhibit 10.3

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

SUPPLY AND SERVICES AGREEMENT

THIS SUPPLY AND SERVICES AGREEMENT (the “Agreement”) is entered into as of the
Effective Date (as defined below) by and between VICAL INCORPORATED, a Delaware
corporation (“Vical”), having an address of 10390 Pacific Center Court, San
Diego, California, 92121, USA, and ASTELLAS PHARMA INC., a company organized
under the laws of Japan (“Astellas”), having an address of 3-11,
Nihonbashi-Honcho 2-Chome, Chuo-Ku, Tokyo 103-8411, Japan.

RECITALS

WHEREAS, Vical has developed expertise and owns or controls proprietary rights
related to Compounds and Products in the Field (each as defined below);

WHEREAS, Astellas is engaged in the research, development and commercialization
of pharmaceutical products;

WHEREAS, Astellas and Vical are entering into agreements of even date herewith
granting Astellas exclusive rights to develop and commercialize Products in the
Field (the “License Agreements”); and

WHEREAS, Astellas wishes to engage Vical to perform certain development and
manufacturing services with respect to Compounds and Products on the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. DEFINITIONS

1.1 “Affiliate” shall mean, with respect to a particular party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

1.2 “Applicable Laws” shall mean (a) applicable U.S. laws, rules and
regulations, (b) if requested by Astellas, applicable European and Japanese
laws, rules and regulations, and (c) such other applicable laws, rules and
regulations as agreed in writing by the parties (such agreement not to be
unreasonably withheld by Vical); provided, that, the laws, rules and regulations
described in (b) and (c) shall be only be included in Applicable Laws if and to
the extent Astellas provides guidance to Vical regarding such laws, rules and
regulations.



--------------------------------------------------------------------------------

1.3 “Astellas Indemnitee” shall have the meaning provided in Section 12.1.

1.4 “Calendar Quarter” shall mean each respective period of three consecutive
months ending on March 31, June 30, September 30 and December 31.

1.5 “Calendar Year” shall mean each respective period of twelve (12) consecutive
months beginning on January 1.

1.6 “Certificate of Analysis” shall have the meaning provided in Section 6.2(b).

1.7 “cGMP” shall mean those current Good Manufacturing Practice regulations
relating to the production of pharmaceutical products for human use in effect at
the time in question for the Manufacture of a Product in the country or
jurisdiction in which the Product is Manufactured and certified by the relevant
Regulatory Authority in such country including, if applicable, the Code of
Federal Regulations, Part 21, Sections 210 and 211 and such other sections
thereof as are designated by the title “Current Good Manufacturing Practices”
and promulgated under the United States Federal Food, Drug and Cosmetic Act, as
are in effect from time to time.

1.8 “CMC” shall mean chemistry, manufacturing and controls.

1.9 “CMV” shall mean cytomegalovirus.

1.10 “Commercial Products” shall have the meaning set forth in Section 3.1.

1.11 “Commercial Supply Agreement” shall have the meaning provided in
Section 3.1.

1.12 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources consistent with commercially reasonable practices of a company in the
pharmaceutical industry with respect to the research, development or supply of a
pharmaceutical product at a similar stage of research, development or
commercialization, taking into account relevant factors including, without
limitation, measures of patent coverage, relative safety and efficacy, product
profile, the competitiveness of the marketplace, the proprietary position of
such product, the regulatory structure involved, the market potential of such
product and other relevant factors, including comparative technical, legal,
scientific and/or medical factors, all as measured by the facts and
circumstances in effect at the time the carrying out of such obligations is due.

1.13 “Compound” shall mean […***…] plasmid that encodes […***…] of glycoprotein
B and/or phosphoprotein 65 […***…].

1.14 “Confidential Information” shall mean all Information and other proprietary
scientific marketing, financial or commercial information or data, which is
generated by or on behalf of a party or its Affiliates or which one party or any
of its Affiliates has furnished or otherwise made available to the other party
or its Affiliates, whether made available orally, in writing, or in electronic
form. Confidential Information shall include all such information

 

***Confidential Treatment Requested

 

2.



--------------------------------------------------------------------------------

provided or made available pursuant to the Confidentiality Agreement. All Vical
Technology (including, without limitation, all Vical Manufacturing Information)
shall be Confidential Information of Vical. All Confidential Information shall
be subject to the Article 10.

1.15 “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement […***…].

1.16 “Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise, but without taking into account any rights
granted by one party to the other party under the terms of this Agreement) to
grant access, a right to use, a license or a sublicense (as applicable) to such
Information, Patent or other intellectual property right without violating the
terms of any agreement or other arrangement with any Third Party.

1.17 “Cost of Goods” shall have the meaning provided in Section 5.2(b).

1.18 “Development Expenses” shall mean those costs and expenses incurred by
Vical or for its account after the Effective Date in performing the activities
described in Sections 2.1 and 2.2 of this Agreement, including, in each case, as
applicable, (a) FTE costs at the FTE Rate, (b) the Transfer Price for Products
used in performing such activities, including Products used for analytical,
release and stability testing, and (c) costs and expenses paid or payable by
Vical or for its account to a Third Party with respect to such activities.

1.19 “Development Plan” shall mean the annual plan for preclinical and clinical
development of Products in the Field, including the budget for such activities
to be performed by Vical, and any amendment or modification to such plan, which
plan (other than such plan agreed as of the Effective Date) is drafted by the
JDC and approved by the JSC under the License Agreements.

1.20 “Effective Date” shall mean the Effective Date of the License Agreements.

1.21 “EMA” shall mean the European Medicines Agency or any successor agency
thereto having the administrative authority to regulate the marketing of human
pharmaceutical products or biological therapeutic products in the European
Union.

1.22 “Excluded Claim” shall have the meaning provided in Section 13.2(c)(vi).

1.23 “Executives” shall have the meaning provided in Section 13.2(b).

1.24 “Existing IND” shall mean the existing Investigational New Drug Application
(including any amendments thereto) for Product in the Field, as filed by Vical
with the FDA pursuant to 21 C.F.R. §312 and Controlled by Vical on the Effective
Date.

1.25 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products in
the United States.

 

***Confidential Treatment Requested

 

3.



--------------------------------------------------------------------------------

1.26 “Field” shall mean all therapeutic and prophylactic use to control or
prevent CMV infection in (a) Immunocompromised Patients, including HSCT
Recipients and SOT Recipients, and (b) human transplant donors, but excluding,
in each case, any therapeutic or prophylactic use to control or prevent CMV
infection other than as expressly described in clauses (a) and (b).

1.27 “First Commercial Sale” shall mean, with respect to a Product, the first
sale for end use to a Third Party in a country or jurisdiction after the
applicable Regulatory Authority has granted Regulatory Approval in such country
or jurisdiction.

1.28 “Forecast” shall mean a written […***…] ([…***…])-month rolling quarterly
forecast of estimated orders for Compounds and Non-Commercial Products, which
shall include estimated orders for Compounds and Non-Commercial Products by
Astellas and its Sublicensees, as well as Compounds and Non-Commercial Products
necessary for development and regulatory work to be performed pursuant to
Section 2.1 or 2.2 and other activities agreed in writing by the parties.

1.29 “FTE” shall mean the equivalent of the work time of a full-time employee or
contractor of Vical or its Affiliate for a twelve (12) month period [(…***…)]
based on […***…] ([…***…]) hours worked per twelve (12) month period.

1.30 “FTE Rate” shall mean the rate per FTE per twelve (12) month period, which
rate shall be equal to […***…], as such rate may be adjusted by Vical annually,
beginning after the first anniversary of the Effective Date, to correspond with
increases in the Consumer Price Index of the United States Department of Labor
for San Diego County, California.

1.31 “HSCT” shall mean transplantation of hematopoietic stem cells, including
peripheral blood stem cells, cord blood stem cells and bone marrow.

1.32 “HSCT Recipient” shall mean a human recipient in a HSCT.

1.33 “HSCT Study” shall mean a Phase 3 Clinical Trial of a Product for use in
HSCT Recipients in the Field.

1.34 “ICC” shall have the meaning set forth in Section 13.2(c)(i).

1.35 “ICC Rules” shall have the meaning set forth in Section 13.2(c)(i).

1.36 “Immunocompromised Patients” shall mean human patients whose immune system
is not functioning normally because of an immunodeficiency disorder or other
disease, or as the result of the administration of immunosuppressive drugs or
other drugs that may indirectly cause a reduction of the immune system function.
For the avoidance of doubt, elderly patients and pregnant women shall not be
deemed Immunocompromised Patients solely because such patients are elderly or
pregnant, respectively.

1.37 “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, protocols, processes,

 

***Confidential Treatment Requested

 

4.



--------------------------------------------------------------------------------

knowledge, know-how, skill, experience, information, data and results (including
pharmacological, toxicological, clinical, analytical and quality control data
and results), regulatory filings, marketing reports, software and algorithms and
(b) compositions of matter, cells, cell lines, assays, animal models and
physical, biological or chemical material.

1.38 “JDC” shall mean the Joint Development Committee formed by the parties
under the License Agreements.

1.39 “JSC” shall mean the Joint Steering Committee formed by the parties under
the License Agreements.

1.40 “Label” shall refer to such labels and other written, printed or graphic
matter, (a) upon the applicable product or any container or wrapper utilized
with a Product, or (b) accompanying a Product, including, package inserts.
“Labeled” or “Labeling” shall have correlative meaning.

1.41 “License Agreements” shall have the meaning provided in the Recitals.

1.42 “Losses” shall have the meaning provided in Section 12.1.

1.43 “Manufacture” shall mean all activities related to the manufacturing of a
Compound or Product, or any ingredient thereof, whether in bulk, filled,
finished or any other form, including manufacturing such Compound or Product for
clinical or non-clinical use or for commercial sale, Packaging, Labeling,
in-process and finished Product testing, release of such Product or any
component or ingredient thereof, quality assurance activities related to
manufacturing and release of such Product, ongoing stability tests and
regulatory activities related to any of the foregoing. “Manufactured” or
“Manufacturing” shall have correlative meaning.

1.44 “Manufacturing Coordinators” shall mean the manufacturing coordinators
designated by the parties under the License Agreements.

1.45 “Manufacturing Plan” shall mean (a) the annual plan for (i) CMC activities
(including, without limitation, formulation, analytical and process development,
and scale-up, stability, packaging and shipping studies) with respect to
Compound and Product in the Field, including the budget for such activities to
be performed by Vical and (ii) the Manufacture of Compound and Products in the
Field, and (b) any amendment or modification to such plan, which plan (other
than such plan agreed as of the Effective Date) is drafted by the Manufacturing
Coordinators and approved by the JSC under the License Agreements.

1.46 “Manufacturing Process” shall have the meaning provided in Section 7.2.

1.47 “Non-Commercial Products” shall have the meaning set forth in Section 3.1.

1.48 “Objection Notice” shall have the meaning provided in Section 6.3(b).

 

5.



--------------------------------------------------------------------------------

1.49 “Package” shall mean all containers, including bottles, cartons, shipping
cases or any other like matter used in packaging or accompanying a Product.
“Packaged” or “Packaging” shall have correlative meaning.

1.50 “Patents” shall mean (a) all patents, including design patents,
certificates of invention, applications for certificates of invention, priority
patent filings and patent applications, including provisional patent
applications and design patent applications, and (b) any renewal, divisional,
continuation, continuation-in-part, or request for continued examination of any
of such patents, certificates of invention and patent applications, and any and
all patents or certificates of invention issuing thereon, and any and all
reissues, reexaminations, extensions, certificates of correction, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

1.51 “Phase 3 Clinical Trial” shall mean a pivotal clinical trial of a Product
conducted in human patients in any country designed to ascertain efficacy and
safety of such Product for the purpose of submitting an application for
Regulatory Approval to the competent Regulatory Authority, including any human
clinical trial that would satisfy the requirements for a Phase 3 study as
defined in 21 C.F.R. 312.21(c) or its successor regulation.

1.52 “Product” shall mean any pharmaceutical product that contains one or more
Compound(s), alone or as a Combination Product, including, in each case, all
formulations, line extensions and modes of administration, including any
pharmaceutical product containing any formulation of one or more Compound(s)
with poloxamer CRL1005, but excluding, in each case, any formulation with the
Vaxfectin Adjuvant. “Combination Product” shall mean any pharmaceutical product
that contains one or more Compound(s) in combination with one or more other
therapeutically and/or prophylactically active ingredient(s), whether packaged
together or included in a prime-boost regimen or in the same therapeutic
formulation, including, in each case, all formulations, line extensions and
modes of administration, but excluding, in each case, any formulation with the
Vaxfectin Adjuvant. For clarification, poloxamers, other delivery systems and
adjuvants shall not be considered therapeutically and/or prophylactically active
ingredients.

1.53 “Quality Agreement” shall have the meaning provided in Section 6.4.

1.54 “Raw Materials” shall have the meaning provided in Section 7.1.

1.55 “Regulatory Approval” shall mean any and all approvals (including
individual and national price and reimbursement approvals, as applicable),
licenses, registrations, or authorizations of any country, federal,
supranational, state or local regulatory agency, department, bureau or other
governmental entity that are necessary to market and sell a Product in the Field
in any country or regulatory jurisdiction.

1.56 “Regulatory Authority” shall mean any national, federal, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity whose review and/or approval is necessary
for the manufacture, packaging, use, storage, import, export, distribution,
promotion, marketing, offer for sale and sale of a Product in the Field in any
country or regulatory jurisdiction.

 

6.



--------------------------------------------------------------------------------

1.57 “Sale” shall have the meaning provided in Section 13.6(a).

1.58 “SOT” shall mean solid organ transplantation.

1.59 “SOT Recipient” shall mean a human recipient in a SOT.

1.60 “Specifications” shall mean the specifications for a Compound or Product
mutually agreed to by the parties and changes to such specifications made at the
request of a Regulatory Authority in the applicable country or jurisdiction or
by mutual agreement of the parties from time to time. The Specifications for
VCL-6365, VCL-6368 and Product as of the Effective Date have been agreed by the
parties and provided under separate letter agreement.

1.61 “Sublicensee” shall mean a Third Party or Affiliate to whom Astellas has
granted a sublicense of the right to research, develop, make, have made, use,
sell, offer for sale, have sold or import a Product in the Field, beyond the
mere right to purchase such Product.

1.62 “Term” shall have the meanings provided in Section 11.1.

1.63 “Third Party” shall mean any entity other than Vical or Astellas or an
Affiliate of Vical or Astellas.

1.64 “Transfer Price” shall have the meaning provided in Section 5.2(a).

1.65 “U.S.” shall mean the United States of America and its territories and
possessions, including Puerto Rico and the District of Columbia.

1.66 “Vaxfectin Adjuvant” shall mean Vical’s proprietary cationic lipid-based
system known as Vaxfectin® comprising
(±)-N-(3-aminopropyl)-N,N-dimethyl-2,3-bis(syn-9-tetradeceneyloxy)-1-propanaminium
bromide (GAP-DMORIE) or derivatives thereof and one or more co-lipid(s),
including 1,2-diphytanoyl-sn-glycero-3-phosphoethanolamine (DPyPE), which is
claimed or disclosed in a Patent Controlled by Vical.

1.67 “VCL-6365” shall mean Vical’s proprietary compound known as VCL-6365.

1.68 “VCL-6368” shall mean Vical’s proprietary compound known as VCL-6368.

1.69 “Vical Indemnitee” shall have the meaning provided in Section 12.2.

1.70 “Vical Manufacturing Information” shall have the meaning provided in
Section 3.2.

1.71 “Vical Technology” shall have the meaning provided in each of the License
Agreements, as applicable.

2. DEVELOPMENT AND REGULATORY ACTIVITIES

2.1 Development Activities. Subject to the terms and conditions of this
Agreement, Vical shall use Commercially Reasonable Efforts to perform (a) CMC
activities (including, without limitation, formulation, analytical and process
development, and scale-up, stability,

 

7.



--------------------------------------------------------------------------------

packaging and shipping studies) with respect to Compound or Product in the Field
as agreed in writing by the parties and set forth in the Manufacturing Plan,
including CMC-related development with respect to Products in the Field as
necessary for obtaining Regulatory Approval for Products in the Field in each of
[…***…] and (b) development and other activities, including clinical and
non-clinical activities, with respect to Compound or Product in the Field as
agreed in writing by the parties and set forth in the Development Plan. All
Information generated by or on behalf of Vical in performing its obligations
under this Section 2.1 relating to Compound or Product, together with all
intellectual property rights (including, but not limited to, Patents) therein,
shall be owned by Vical and shall be included in the Vical Technology under the
applicable License Agreement, as appropriate, and pursuant to Section 13.8. Each
of the Development Plan and the Manufacturing Plan as of the Effective Date for
the first year after the Effective Date, and a summary of the Development Plan
and the Manufacturing Plan for the second and third years after the Effective
Date, including the number of FTEs to be used by Vical in performing development
activities and CMC activities, respectively, relating to Products in the Field
during such years, has been agreed to by the parties and provided under separate
letter agreement.

2.2 Regulatory Activities. Subject to the terms and conditions of this
Agreement, Vical shall use Commercially Reasonable Efforts to provide Astellas
with reasonable assistance as provided in the Development Plan or otherwise
agreed in writing by the parties in connection with Astellas’ preparation of
such portions of filings with Regulatory Authorities for Products in the Field
that relate to HSCT Study or other clinical study (including any study of a
Product for use in SOT Recipients) design or CMC matters, and responses to
questions from the applicable Regulatory Authorities with respect thereto.

2.3 Compliance with Laws; Disclosure Regarding Vical’s Efforts. Vical shall
perform its obligations under Sections 2.1 and 2.2 in accordance with Applicable
Laws. Vical shall keep Astellas informed as to the progress of the development
and regulatory activities performed by Vical pursuant to Sections 2.1 and 2.2,
including by providing updates through the JDC.

3. SUPPLY OF PRODUCTS

3.1 Supply Obligations. During the Term, Vical will Manufacture or have
Manufactured and supply or have supplied, and Astellas shall purchase from
Vical, (a) Compounds and Products (including placebo) for CMC, development and
regulatory activities with respect to Compounds and Products in the Field
(including activities performed by Vical pursuant to Sections 2.1 and 2.2) (such
Products, the “Non-Commercial Products”), and (b) following execution of, and
subject to, the Commercial Supply Agreement (as defined below), Products for
commercial requirements of Astellas and its Sublicensees, including Products to
be marketed, sold, offered for sale or distributed by or on behalf of Astellas
or its Sublicensees to customers in the Field pursuant to the License Agreements
(such Products, the “Commercial Products”). Vical and Astellas shall negotiate
in good faith and execute an amendment to this Agreement to include terms and
conditions applicable to the supply by Vical of Commercial Products in addition
to those terms and conditions applicable to Products contained herein including,
but not limited to, (i) the form of Commercial Product to be Manufactured and
supplied by Vical (i.e., finished form of Products or bulk form of Products) and
(ii) the timing

 

***Confidential Treatment Requested

 

8.



--------------------------------------------------------------------------------

and content of forecasts and purchase orders to be submitted by Astellas to
Vical for Commercial Products (such agreement, the “Commercial Supply
Agreement”). The Commercial Supply Agreement shall be subject to this Agreement
and will be executed by the parties no later than […***…] for Regulatory
Approval of a Product in the Field. In case that Vical entrusts with a Third
Party Manufacture of the Compound, Non-Commercial Product and/or the Commercial
Product, such Third Party shall be approved in writing by Astellas prior to
commencement of such entrustment, which approval shall not be unreasonably
withheld or delayed.

3.2 Transfer of Vical Manufacturing Information. Starting no later than six
(6) months after first Regulatory Approval of the first Product in the Field or
such earlier date as requested in writing by Astellas, the parties shall work
together to agree to a plan for transitioning responsibility for the Manufacture
and supply of Compounds and Products in the Field to Astellas or its designated
contract manufacturer, and the parties shall use Commercially Reasonable Efforts
to implement such plan and complete such transfer as promptly as possible, but
[…***…] or such earlier date as agreed in writing by the parties. Such plan
shall provide for the transfer by Vical to Astellas or its designated contract
manufacturer of all Vical Manufacturing Information and for Vical to provide
reasonable assistance to enable Astellas or its designated contract manufacturer
to Manufacture and supply Compounds and Products in the Field in accordance with
the licenses and sublicenses granted under the applicable License Agreements.
Such transfer and assistance will be provided at Astellas’ sole expense
according to a budget included in such plan (including, without limitation, any
expense to perform any necessary clinical studies required in connection with
the transfer of the Manufacture and supply of Compounds and Products in the
Field to Astellas or its designated contract manufacturer). “Vical Manufacturing
Information” shall mean all Vical Technology necessary or useful for the
Manufacture and supply of Compounds and Products in the Field, including all
necessary quality control Information, plasmid hosts and master cell banks in
Vical’s possession.

4. FORECASTS AND PURCHASE ORDERS FOR COMPOUNDS AND NON-COMMERCIAL PRODUCTS

4.1 Forecasts. Astellas shall provide Vical with an initial Forecast for
Compounds and Non-Commercial Products promptly following finalization of the
protocol for the HSCT Study. Thereafter, no later than […***…] ([…***…]) days
prior to each Calendar Quarter (or such other times as agreed by the parties in
writing with respect to clinical supply of Products), Astellas shall provide
Vical with Forecasts for Compounds and Non-Commercial Products, with such
Forecasts including a breakdown of orders on a study-by-study basis and the type
and form of Compounds and Non-Commercial Products required (i.e., Compounds,
formulated bulk Non-Commercial Products and/or finished Non-Commerical
Products). Following receipt of a Forecast, Vical shall add to such Forecast
amounts of Compounds and Non-Commercial Products necessary for analytical,
release and stability testing, CMC, development and regulatory work to be
performed pursuant to Section 2.1 or 2.2 and other activities agreed in writing
by the parties (to the extent not already included in the Forecast provided by
Astellas), which amounts of Products shall be automatically deemed included in
such Forecast, and Vical shall provide Astellas such updated Forecast. The
parties agree that, unless otherwise agreed in writing by the parties, with
respect to any Forecast, Astellas shall order and purchase one hundred percent

 

***Confidential Treatment Requested

 

9.



--------------------------------------------------------------------------------

(100%) of the volume of Compounds and Non-Commercial Products set forth in each
Forecast for the first […***…] ([…***…]) months of such Forecast; provided that,
Astellas may request that Vical supply more than one hundred percent (100%) of
the volume of Compounds and Non-Commercial Products set forth in each Forecast
for the first […***…] ([…***…]) months of such Forecast, and Vical shall not be
obligated to Manufacture or supply Astellas with such additional quantities of
Compounds and Non-Commercial Products but shall use Commercially Reasonable
Efforts to do so.

4.2 Purchase Orders. Astellas shall order Compounds and Non-Commercial Products
by submitting written purchase orders, in such form as the parties shall agree
from time to time, to Vical specifying the quantities of Compounds and
Non-Commercial Products ordered (which shall be consistent with the requirements
in Section 4.1), the type and form of Compounds and Non-Commercial Products
ordered (i.e., Compounds, formulated bulk Non-Commercial Products and/or
finished Non-Commercial Product), the desired shipment date for such Compounds
and Non-Commercial Products and any special shipping instructions. Astellas
shall order Compounds and Non-Commercial Products in lots of a defined number of
units/lot pursuant to each purchase order as reasonably specified by Vical.
Astellas shall submit each purchase order to Vical at least […***…] ([…***…])
days in advance of the desired shipment date specified in such purchase order.
Vical shall use Commercially Reasonable Efforts to make each shipment of
Compounds and Non-Commercial Products in the quantity and on the shipment date
specified for it on Astellas’ purchase order, via the mode(s) of transportation
and to the party and destination specified on such purchase order. Any purchase
orders for Compounds and Non-Commercial Products submitted by Astellas to Vical
shall reference this Agreement and shall be governed exclusively by the terms
contained herein. The parties hereby agree that, with respect to supply of
Compounds and Non-Commercial Products, the terms and conditions of this
Agreement shall supersede any term or condition in any order, confirmation or
other document furnished by Astellas or Vical that is in any way inconsistent
with these terms and conditions.

4.3 Quantity of Orders. The parties will discuss and agree on the configuration
of Compounds and Non-Commercial Products (e.g., in boxes, bottles, etc.) for
purposes of Forecasts and purchase orders of Compounds and Non-Commercial
Products pursuant to this Article 4.

5. PAYMENTS

5.1 Development Expenses. Astellas shall reimburse Vical for all Development
Expenses (excluding the Transfer Price for Compounds and Products included in
such Development Expenses to the extent Astellas has already paid the Transfer
Price for such Compound and Products pursuant to Section 5.2) that do not exceed
the total budget for such Development Expenses as set forth in the Development
Plan or the Manufacturing Plan, as the case may be (or as otherwise agreed in
writing by the parties with respect to activities that are not set forth in the
Development Plan or Manufacturing Plan) by more than […***…] percent ([…***…]%)
of the total budget for such Development Expenses, on an annual basis, unless
otherwise approved by the JSC. If Vical reasonably anticipates that actual
Development Expenses for a given year will exceed the budget for such
Development Expenses as set forth in the Development Plan, Manufacturing Plan or
other budget agreed in writing by the parties by more than […***…] percent
([…***…]%), the JDC and/or Manufacturing Coordinators, as appropriate, shall
promptly prepare and

 

***Confidential Treatment Requested

 

10.



--------------------------------------------------------------------------------

submit to the JSC proposed changes to the Development Plan, Manufacturing Plan,
or other budget, as the case may be, to reflect an appropriate increase in the
budget for such Development Expenses, together with a reasonable explanation,
for review and approval by the JSC. The JSC shall promptly, and in any event
within […***…] ([…***…]) days of submission of such changes by the JDC or
Manufacturing Coordinators, review and use good faith efforts to promptly agree
to amend the Development Plan, Manufacturing Plan, or such other budget, as the
case maybe, to reflect such changes, or keep them as they are (including, if
applicable, an agreement that such amendment shall apply retroactively to actual
Development Expenses that exceeded the applicable budget by more than […***…]
percent ([…***…]%) prior to such amendment). The parties agree that, for
purposes of expediting such review and approval, the JSC shall be permitted to
review and approve such amendments via email. For Astellas’ due budget control,
Vical agrees to submit to Astellas (a) a monthly report of the Development
Expenses incurred by Vical for each calendar month during the Term, within
[…***…] ([…***…]) days following the end of such calendar month, and (b) a
[…***…] report of the Development Expenses incurred by Vical as compared against
the budget for such Development Expenses for each […***…] during the Term,
within […***…] ([…***…]) days following the end of such […***…].

5.2 Supply of Products.

(a) Transfer Price. Astellas shall pay Vical a transfer price for Compounds and
Products as follows: (i) for Compounds supplied by Vical under this Agreement to
be used (whether by or for Astellas or Vical) in CMC, development and regulatory
activities, Cost of Goods for such Compound; provided, however, that in no event
shall such transfer price exceed US$[…***…] per milligram for VCL-6365 and
US$[…***…] per milligram for VCL-6368, (ii) for Non-Commercial Products
(including placebo) supplied by Vical under this Agreement, including reference
standard and Products for validation runs and analytical, release and stability
testing, Cost of Goods for such Non-Commercial Products; provided, however, that
in no event shall such transfer price exceed (A) for finished Non-Commercial
Product, US$[…***…] per one vial of the finished Non-Commercial Product
containing one dose of five milligrams of Compound per one milliliter of the
finished Non-Commercial Product and (B) for formulated bulk Non-Commercial
Product, US$[…***…] per milligram of Compound contained in such formulated bulk
Non-Commercial Product; and (iii) for Commercial Products to be supplied by
Vical under this Agreement following execution of the Commercial Supply
Agreement, including Products for analytical, release and stability testing, an
amount equal to the Cost of Goods for such Commercial Products plus […***…]
percent ([…***…]%); provided, however, that, if Astellas purchases at least
[…***…] vials of Commercial Products (or, if applicable, at least such amount of
Compound contained in […***…] vials of Commercial Products) in a given Calendar
Year, then in no event shall the transfer price for such Commercial Products
purchased in such Calendar Year exceed (A) for finished Commercial Product,
US$[…***…] per one vial of the finished Commercial Product containing one dose
of five milligrams of Compound per one milliliter of the finished Commercial
Product and (B) for formulated bulk Commercial Product, US$[…***…] per milligram
of Compound contained in such formulated bulk Commercial Product; provided
further, that, if pursuant to the Commercial Supply Agreement, the parties agree
that Vical will Manufacture and supply Compound in addition to or instead of
Products for Astellas’ and its Sublicensees commercial purposes under this
Agreement, the transfer price for such Compound shall be an amount equal to Cost
of Goods for such Compound plus […***…] percent ([…***…]%); provided, however,
that, if Astellas purchases at least […***…] vials of Commercial

 

***Confidential Treatment Requested

 

11.



--------------------------------------------------------------------------------

Products (or, if applicable, at least such amount of Compound contained in
[…***…] vials of Commercial Products) in a given Calendar Year, then in no event
shall the transfer price for such Compounds purchased in such Calendar Year
exceed US$[…***…] per milligram for VCL-6365 and US$[…***…] per milligram for
VCL-6368 (in each case, the “Transfer Price”).

(b) Cost of Goods. “Cost of Goods” means the actual fully-burdened cost of
Compound, Non-Commercial Product (including placebo) and/or Commercial Product
shipped. As used herein, the cost of Compound, Non-Commercial Product (including
placebo) and/or Commercial Product means (i) in the case of products, materials
(including, but not limited to, poloxamer CRL1005), reagents and services
acquired from Third Parties for use in connection with Manufacturing and/or
supplying Compound, Non-Commercial Product and/or Commercial Product, payments
made to such Third Parties, and (ii) in the case of Manufacturing and supply
services performed by Vical or its Affiliate, the actual unit costs of
Manufacture in bulk form or final Manufacturing (including the costs of any
Packaging purchased by Vical, but excluding any costs of Packaging and Labeling
purchased and provided by Astellas pursuant to Section 7.3, if any, and any
costs for which Vical is reimbursed pursuant to Section 5.2(c)), as the case may
be, plus the variances and other costs specifically provided for herein. Actual
unit costs shall consist of direct material and direct labor costs, plus
manufacturing overhead reasonably allocable to such Manufacturing and supply
services, of Vical or its Affiliate, in each case in accordance with reasonable
cost accounting methods, consistently applied. Direct material costs shall
include the costs incurred in purchasing materials, including sales and excise
taxes imposed thereon and customs duty and charges levied by Regulatory
Authorities, and all costs of packaging components. Direct labor shall include
all actual FTE costs of employees and contractors engaged in direct
Manufacturing or supply activities and direct quality control and quality
assurance activities who are directly employed in Manufacturing and supply
services. Manufacturing overhead allocable to Manufacturing and supply services
may include indirect labor, facilities’ start-up costs, unsuccessful or low
yielding production runs, excess or idle capacity, the costs of audits,
insurance, and Manufacturing and supply administrative and facilities costs,
including allocable depreciation and repairs and maintenance of existing capital
assets. Such allocations shall be in accordance with reasonable cost accounting
methods, consistently applied, of Vical or its Affiliate.

(c) Shipping Materials. Astellas shall reimburse Vical for all costs incurred by
Vical in purchasing, at the request of Astellas, shipping materials (including
shipping containers and packaging) for Products and/or Compounds.

5.3 Invoices; Method of Payments.

(a) Invoices. Vical shall invoice Astellas for Development Expenses and, if
applicable, any costs incurred by Vical in purchasing shipping materials for
Compounds and Products, on a monthly basis within […***…] ([…***…]) days
following the end of each month. Vical shall invoice Astellas for the aggregate
Transfer Price of Compounds and Products at the time of shipment of such
Compounds and Products. For purposes of this Section, the style and content of
the invoice issued by Vical pursuant to this Section shall be agreed in advance
by Vical and Astellas. Vical also agrees to notify Astellas by e-mail of the
amount to be invoiced under this Section 5.3(a) for the last month of each
Calendar Quarter within […***…] ([…***…]) business days following the end of
such Calendar Quarter on a best estimate basis.

 

***Confidential Treatment Requested

 

12.



--------------------------------------------------------------------------------

(b) Method of Payments. All payments due hereunder to Vical shall be paid to
Vical in U.S. Dollars not later than […***…] ([…***…]) days following the date
of the applicable invoice, unless, in the case of payment for Compounds and
Products, such shipment of Compounds or Products is rejected in accordance with
the provisions of Section 6.3. All payments owed under this Agreement shall be
made by wire transfer in immediately available funds to a bank and account
designated in writing by Vical, unless otherwise specified in writing by Vical.

(c) Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at the rate
of […***…] percent ([…***…]%) above the U.S. Prime Rate (as set forth by
Bloomberg (Ticker symbol PRIME index)); provided, however, that in no event
shall such rate exceed the maximum legal annual interest rate. The payment of
such interest shall not limit Vical from exercising any other rights it may have
as a consequence of the lateness of any payment.

5.4 Records; Audits. Vical shall keep complete, fair and true books of accounts
and records for the purpose of determining the amounts payable to Vical pursuant
to this Agreement, including Development Expenses and Cost of Goods. Such books
and records shall be kept for […***…] ([…***…]) years following the end of the
Calendar Quarter to which they pertain. Astellas shall have the right to cause
an independent, certified public accountant, reasonably acceptable to Vical, to
audit such records to confirm Development Expenses and Cost of Goods for a
period covering not more than the preceding […***…] ([…***…]) years. Such audits
may be exercised during normal business hours upon reasonable prior written
notice to Vical. Prompt adjustments shall be made by the parties to reflect the
results of such audit. Astellas shall bear the full cost of such audit unless
such audit discloses an overpayment by Astellas of more than five percent
(5%) of the amount of payments due under this Agreement, in which case, Vical
shall bear the full cost of such audit and shall promptly remit to Astellas the
amount of any overpayment.

6. DELIVERY; QUALITY ASSURANCE; ACCEPTANCE

6.1 Delivery Terms. Vical will deliver Compounds and/or Products to Astellas in
such quantities and on the delivery dates as are specified in purchase orders.
Deliveries shall be made […***…] (Incoterms 2010) Vical’s or its Third Party
manufacturer’s designated facility. For clarification, Astellas shall be
responsible for the costs of shipping materials for Products as set forth in
Section 5.2(c).

6.2 Testing; Certificate of Analysis.

(a) Batch Testing. Vical will perform standard analytical testing of each
Manufactured batch of Compounds and/or Products to be delivered to Astellas to
verify that each of them meets the Specifications according to the procedure
described in the corresponding documentation and that Compounds and/or Products
were Manufactured in accordance with Applicable Laws.

(b) Certificate of Analysis. Vical shall provide a certificate of analysis (the
“Certificate of Analysis”), and any other documentation necessary for Astellas
to release into commerce and sell Products under all Regulatory Approvals, to
Astellas with each shipment of

 

***Confidential Treatment Requested

 

13.



--------------------------------------------------------------------------------

Compounds and/or Products supplied hereunder. Such Certificate of Analysis shall
certify with respect to each shipment and batch (identified by batch number)
(i) the quantity of the shipment, and (ii) that delivered Compounds and/or
delivered Products conforms to the Specifications, respectively, as well as any
further information required by the relevant Regulatory Authorities that
Astellas may have previously notified Vical is necessary. Astellas shall be
under no obligation to accept any shipment of Compounds and/or Products without
an accompanying Certificate of Analysis.

6.3 Acceptance and Rejection.

(a) Rejection. Astellas may reject any shipment (or portion thereof) of
Compounds and/or Products if such shipment fails to conform to any warranty set
forth in Section 9.1 of this Agreement by providing to Vical written notice of
such rejection and the reasons therefor within […***…] ([…***…]) days after
delivery of such shipment; otherwise, Astellas shall be deemed to have accepted
such shipment of Compounds and/or Products.

(b) Dispute Procedure. Astellas’ basis for rejection shall be conclusive unless
Vical notifies Astellas in writing, within […***…] ([…***…]) days of Vical’s
receipt of notice that Astellas is rejecting the Compounds and/or the Products,
that Vical disagrees with such basis for rejection (an “Objection Notice”). If
Astellas and Vical fail within ten (10) days after delivery of the Objection
Notice to agree as to whether the Compounds and/or the Products are defective,
representative samples of the batch of the Compounds in question and/or the
Products in question shall be submitted to a mutually-acceptable independent
laboratory or consultant for analysis or review. The results of such evaluation
shall be binding upon the parties. The parties shall share equally the cost of
such evaluation except that the party that is determined to have been incorrect
in its determination of whether the Compounds and/or the Products should be
rejected shall assume the responsibility for, and pay, the costs of any such
evaluation and reimburse the other for any amounts previously paid to the
independent laboratory or consultant in connection with that determination.

(c) Payment for Rejected Compounds and/or Rejected Products. If any shipment of
Compounds and/or Products is rejected by Astellas, Astellas’ obligation to pay
all amounts payable to Vical in respect of the rejected shipment shall be
suspended unless and until there is a determination by the independent
laboratory or consultant in support of Vical’s Objection Notice in accordance
with Section 6.3(b). If only a portion of a shipment is rejected, Astellas’ duty
to pay the amount allocable to the defective portion only shall be suspended.

(d) Remedy for Rejected Compounds and/or Rejected Products. If a shipment or
partial shipment is rejected by Astellas pursuant to the provisions of this
Section 6.3 and there is not a determination by the independent laboratory or
consultant in support of Vical’s Objection Notice in accordance with
Section 6.3(b), Astellas shall return to Vical at Vical’s request and expense
(or, at the election of Vical, destroy at Vical’s expenses and provide evidence
of such destruction to Vical) any such rejected Compounds and/or any such
rejected Products. Vical shall (i) credit the original invoice in respect of the
rejected Compounds and/or the rejected Products, and (ii) adjust the invoice to
Astellas for any Compounds that were not rejected and/or any Products that were
not rejected, payment of which is due in accordance with the terms of the
original invoice. The foregoing sentence sets forth the sole and exclusive

 

***Confidential Treatment Requested

 

14.



--------------------------------------------------------------------------------

remedy of Astellas for any rejection of Compounds and/or Products pursuant to
this Section 6.3 and any breach by Vical of Section 9.1 of this Agreement other
than a breach of the warranty set forth in Section 9.1(a) that cannot be
discovered in the course of inspection or testing conducted by Astellas upon
receipt of Compounds or Products, as applicable.

(e) Replacement Compounds and/or Products. During the pendency of any rejection
discussions Vical shall use Commercially Reasonable Efforts to supply Astellas
with replacement Compounds and/or replacement Products which Astellas shall
purchase on the same terms as the Compounds and/or the Products that are the
subject of the rejection discussions.

6.4 Quality Agreement. Within […***…] ([…***…]) days from the Effective Date,
the parties will enter into an agreement that details the quality assurance
obligations of each party (“Quality Agreement”) with respect to the Manufacture
and supply of the Compounds and Non-Commercial Products pursuant to this
Agreement. The Quality Agreement with respect to the Manufacture and supply of
the Commercial Products will be executed within […***…] ([…***…]) days from the
date of execution of the Commercial Supply Agreement.

7. MANUFACTURE OF NON-COMMERCIAL PRODUCTS AND COMPOUNDS

7.1 Raw Materials. Vical shall be responsible for obtaining, and shall store at
no cost to Astellas, any raw materials, components and other ingredients
(excluding Packaging and Labeling materials to be provided by Astellas) (“Raw
Materials”) required for the Manufacture and supply of Compounds and/or
Non-Commercial Products pursuant to this Agreement, in reasonable quantities
consistent with Astellas’ Forecasts and purchase orders.

7.2 Manufacture of Compound and Non-Commercial Product; Changes to
Specifications or to the Manufacturing Process. Vical will Manufacture
Non-Commercial Products in accordance with the Specifications, cGMPs and
Applicable Laws, including, as applicable, any laws, rules, guidelines,
regulations, guidance, points to consider documents and standards of the
Environmental Protection Agency, the Occupational Safety and Health
Administration and state and local authorities that apply to the Manufacture of
Compounds and Non-Commercial Products. The parties shall notify each other
within […***…] ([…***…]) hours of any new instructions or specifications
required by Regulatory Authorities with jurisdiction over the Manufacture,
import, export, use or sale of Products in the Field, and the parties shall
confer with each other with respect to any response regarding such instruction
or specification and the best means to comply with such requirements. If Vical
intends to make any changes to the Specifications, or in the Raw Materials,
equipment, process or procedures used to Manufacture, the Compounds and
Non-Commercial Products (the “Manufacturing Process”), (a) which would require
an amendment of the Existing IND or (b) which the Manufacturing Coordinators
have agreed in writing should be changed only with Astellas’ prior written
consent, Vical shall obtain the prior written consent of Astellas through the
Manufacturing Coordinators with respect to any such proposed changes to the
Specifications or the Manufacturing Process. Further, Vical shall promptly
notify Astellas in writing through the Manufacturing Coordinators of any and all
changes to the Specifications or the Manufacturing Process actually implemented.
Any changes to the Specifications or to the Manufacturing Process shall be in
compliance with all Regulatory Approvals for the Product. Astellas shall be
responsible for the costs of implementing any changes to the Specifications or
to the Manufacturing Process (including any

 

***Confidential Treatment Requested

 

15.



--------------------------------------------------------------------------------

capital expenditures), unless such changes were requested by Vical and were not
required by applicable laws, rules or regulations, in which case Vical shall be
responsible for the costs of implementing such changes.

7.3 Labeling and Packaging. With respect to Compounds and Non-Commercial
Products, Astellas shall provide to Vical or Vical’s designee its instruction
for any Labels and Packaging therefor or, if agreed by the parties, Astellas may
provide to Vical or Vical’s designee any or all Labels and Packaging for
Compounds and Non-Commercial Products, at Astellas’ sole costs and expenses. All
Product Labels and Packaging or trade dress shall comply with applicable laws,
rules and regulations. Astellas shall be solely responsible for ensuring the
accuracy of all information contained on all Labels and Packaging for Compounds
and Non-Commercial Products and for the compliance of all such Labels and
Packaging with applicable laws, rules and regulations. Should Astellas desire or
Astellas or Vical be required pursuant to applicable laws, rules and regulations
to make any change in any such Labels or Packaging, Astellas shall be
responsible for procuring the updating of all artwork and text associated with
such change and providing such changes and, if the parties have agreed that
Astellas will supply such Labels and Packaging, corresponding changed Labels and
Packaging to Vical or Vical’s designee. Vical’s obligations to supply Astellas
and its Sublicensees with Compounds and Non-Commercial Products shall be
contingent upon Vical’s or Vical’s designee’s timely receipt of Labels and
Packaging, or instructions for Labels and Packaging, as appropriate, and other
necessary items from Astellas, if applicable.

7.4 Product Shortfall. Vical shall use Commercially Reasonable Efforts to avoid
shortfalls in supply of Compounds and/or Non-Commercial Products based on the
Forecasts provided by Astellas. In the event Vical is unable to supply to
Astellas, in whole or in part, Compounds and/or Non-Commercial Products
requested for any reason (except to the extent caused by Astellas), then, in
addition to other rights or remedies available, Vical shall promptly notify
Astellas, in writing, of such shortage, or potential shortage, or inability to
timely supply Compounds and/or Non-Commercial Products and, if possible, the
date when Vical will again be able to supply Compounds and/or Non-Commercial
Products. Vical will use Commercially Reasonable Efforts to remedy any shortfall
of Compounds and/or Non-Commercial Products as soon as practicable and Vical
will allocate its available production capacity for the production of Compounds
and/or Non-Commercial Products in a manner proportional to the utilization of
all customers (including Vical) of such capacity in the prior […***…] ([…***…])
month period.

7.5 Maintenance of Inventory. Astellas shall maintain an inventory of Compounds
and Non-Commercial Products at a level sufficient to enable Astellas to meet
reasonable demands for Non-Commercial Products in the Field.

8. REGULATORY

8.1 Regulatory Compliance. Vical shall comply with all regulatory requirements
with respect to Compounds and Products imposed by Applicable Laws upon Vical as
the manufacturer of Compound and Product. Vical shall, on a timely basis,
provide Astellas with such information in Vical’s possession as the manufacturer
of Compound and Product as reasonably required by Astellas. For Vical’s
compliance with all regulatory requirements mentioned above, if required by the
Regulatory Authority directly or through Astellas, Vical

 

***Confidential Treatment Requested

 

16.



--------------------------------------------------------------------------------

shall, and shall cause its Third Party manufacturer to, allow a Regulatory
Authority to conduct inspection of the facilities at which Compound and/or
Product are Manufactured. In case that Vical or its Third Party manufacturer
receives request or notice of inspection by a Regulatory Authority of the
facilities at which Compound and/or Product are Manufactured, Vical shall
promptly so notify Astellas. Upon request by Astellas, Vical shall, and shall
cause its Third Party manufacturer to, permit Astellas’ representative to be
present in such inspection by the Regulatory Authority; provided, however that,
for clarification, all information made available to Astellas or its
representative during such meeting shall be considered Vical Manufacturing
Information.

8.2 cGMP Compliance and QA Audits. Upon written request to Vical, once per
Calendar Year, Astellas shall have the right to have representatives visit
Vical’s and/or its Third Party manufacturer’s Manufacturing facilities during
normal business hours to discuss any related issues with Vical’s and/or its
Third Party manufacturer’s Manufacturing and management personnel and to review
and inspect (a) Vical’s and/or its Third Party manufacturer’s Manufacturing and
storage facilities, (b) the quality control procedures, and/or (c) any records
and reports pertinent to the Manufacture, disposition or transport of Products
as may be necessary to evidence Vical’s and/or its Third Party manufacturer’s
compliance with all applicable laws, rules and regulations relating to the
Manufacture of Product, including compliance with cGMP; provided, however, that
with respect to for-cause inspections, Astellas shall be permitted to conduct
such for-cause inspections more than once per Calendar Year. Astellas shall have
the right to conduct QM/QP inspection for Manufacture at Vical of Products for
use in a HSCT Study no later than […***…] prior to such Manufacture (it being
understood that certain amount of bulk Compound in total quantities thereof that
would be used in such Manufacture has been manufactured prior to the Effective
Date and provided that this Agreement has been signed with sufficient time to
allow inspection within such a timeframe for finished Non-Commercial Product for
such HSCT Study).

8.3 Recall of Products. For any Product, in the event that: (a) any Regulatory
Authority issues a request, directive or order that such Product be recalled or
retrieved; (b) a court of competent jurisdiction orders that such Product be
recalled or retrieved; or (c) Astellas reasonably determines, after reasonable,
good faith discussion with Vical if time permits, that such Product should be
recalled or retrieved, Astellas shall promptly notify Vical of such event and
shall conduct such activity and take appropriate corrective actions, and Vical
shall provide such assistance to Astellas as is reasonably necessary to carry
out such activities. All costs and expenses of such recall and corrective
actions shall be the responsibility of Astellas, provided however, to the extent
the recall can be attributed to the negligence or willful misconduct of Vical or
Vical’s breach of this Agreement, Vical shall be responsible for such cost and
expense to the extent of such negligence, willful misconduct or breach. For
purposes hereof, such cost and expenses shall be limited to reasonable, actual
and documented costs incurred by the parties for such recall, withdrawal or
correction, and replacement of Products to be recalled.

8.4 Permits. Vical represents and warrants to Astellas that it has and will
maintain during the Term all government permits, including, health, safety and
environmental permits, necessary for the conduct of the actions and procedures
that it undertakes pursuant to this Agreement.

 

***Confidential Treatment Requested

 

17.



--------------------------------------------------------------------------------

8.5 Documentation. Vical shall keep complete, accurate and authentic accounts,
notes, data and records of the work performed by Vical under this Agreement
(including all manufacturing master production and control records, batch
production and control records, production procedures, testing documentation,
and shipping records) and shall maintain complete and adequate records
pertaining to the methods and facilities used for the Manufacture, processing,
testing, packing, labeling, holding and distribution of Compounds and Products
in accordance with Applicable Laws. Vical agrees that, in response to any
complaint, or in the defense by Astellas of any litigation, hearing, regulatory
proceeding or investigation relating to the Products, Vical shall use
Commercially Reasonable Effort to make available to Astellas during normal
business hours and upon reasonable prior written notice, such Vical employees
and records reasonably necessary to permit the effective response to, defense
of, or investigation of such matters, subject to appropriate confidentiality
protections. Except the case that such complaint or the litigation, hearing,
regulatory proceeding or investigation relating to the Products is caused due to
Vical’s gross negligence, willful misconduct or breach of this Agreement,
Astellas shall reimburse Vical for all reasonable costs and expenses incurred by
Vical in connection with the performance of Vical’s obligations under the
immediately preceding sentence.

8.6 Samples. Vical shall retain samples of Compounds and Non-Commercial Products
for a period requested by Astellas after Astellas’ acceptance of such batch,
which period shall in no event exceed the longer of […***…] ([…***…]) years or
the minimum period required by applicable law.

9. REPRESENTATIONS AND WARRANTIES

9.1 Product Warranty. Vical represents and warrants that Compounds and Products
delivered hereunder will (a) be Manufactured by Vical in accordance with all
applicable Regulatory Approvals, cGMPs and Applicable Laws, (b) conform to the
Specifications at the time of delivery, (c) not be adulterated under Applicable
Laws at the time of delivery, and (d) be supplied in accordance with the Quality
Agreement.

9.2 No Debarred or Disqualified Persons. Vical represents and warrants that is
not debarred under the United States Federal Food, Drug and Cosmetic Act or
comparable laws in any other country or jurisdiction, and it does not, and will
not during the Term, employ or use the services of any person or entity who is
debarred, in connection with the performance of activities pursuant to this
Agreement. In the event that Vical becomes aware of the debarment or threatened
debarment of any person or entity providing services to Vical which directly or
indirectly relate to activities under this Agreement, Astellas shall be
immediately notified in writing.

9.3 Mutual Representations and Warranties. Each party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance

 

***Confidential Treatment Requested

 

18.



--------------------------------------------------------------------------------

with its terms, and does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

9.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR ANY OTHER
WRITTEN AGREEMENT BETWEEN THE PARTIES, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR
A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF
PATENTS, OR THE PROSPECTS OR LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF
PRODUCTS.

9.5 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided
however, that this Section 9.5 shall not be construed to limit either party’s
indemnification obligations under Article 12 or its right to obtain recover
damages for breach of Article 10. For clarification, payments under Article 5
shall not be considered special, incidental, consequential or punitive damages.

10. CONFIDENTIALITY

10.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and continuing until […***…] ([…***…]) years after expiration or
termination of the later to expire or terminate of the License Agreements, each
party (in such capacity, the “receiving party”) shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as expressly provided for in this Agreement or the Confidentiality
Agreement any Confidential Information of the other party (in such capacity, the
“disclosing party”). The receiving party may use Confidential Information of the
other party only to the extent required to accomplish the purposes of this
Agreement. The receiving party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but not less
than reasonable care) to ensure that its employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information of the disclosing party. The receiving party will
promptly notify the disclosing party upon discovery of any unauthorized use or
disclosure of the Confidential Information of the disclosing party. Without
limiting the foregoing, the parties acknowledge that Information relating to
Compound or Product that is generated by or on behalf of Vical in performing its
obligations under Section 2.1 of this Agreement includes valuable trade secrets
and that it is in the interests of both parties to protect the confidentiality
of such Information; provided, that nothing will limit or prevent Vical from
using or disclosing such Information in connection with its discussions and
activities outside the scope of the exclusive licenses granted to Astellas under
the License Agreements with respect to Compounds and Products in the Field.

 

***Confidential Treatment Requested

 

19.



--------------------------------------------------------------------------------

10.2 Treatment of Vical Manufacturing Information. In addition to the other
provisions herein, both parties recognize that maintaining the confidentiality
and trade secret nature of the Vical Manufacturing Information requires a higher
level of vigilance than other Confidential Information, and Astellas agrees to:
(a) maintain in confidence Vical Manufacturing Information with the same degree
of care that Astellas uses to protect its own like information (but no less than
reasonable care); (b) strictly limit access to and use of Vical Manufacturing
Information to employees, agents, consultants and other representatives of
Astellas with a need to know such information; and (c) use Vical Manufacturing
Information only for Manufacturing and supplying Products in the Field. Astellas
shall ensure that any person having access to the Vical Manufacturing
Information will be made aware of its highly confidential nature and will agree
to be bound by confidentiality terms no less stringent than those in this
Agreement. The obligations under this Section 10.2 shall survive and continue in
effect for a period of […***…] ([…***…]) years after expiration or termination
of the later to expire or terminate of the License Agreements; provided,
however, that such obligations with respect to trade secrets included in the
Confidential Information and identified and maintained as trade secrets by Vical
will continue for so long as such trade secrets retain their legal status as
trade secrets. Each of Vical and Astellas acknowledge and agree that Sections
10.3 and 10.4 shall apply to Vical Manufacturing Information; provided, that
(i) Confidential Information of Vical disclosed to any contract manufacturer
used by either party pursuant to this Agreement; and (ii) any Confidential
Information of Vical received from such contract manufacturer, shall not cause
such Confidential Information to fall within any exceptions to the definition of
Confidential Information set forth in Section 10.3 or otherwise cease to be
Confidential Information of Vical for any reason.

10.3 Exceptions. Confidential Information shall not include any information
which the receiving party can demonstrate by competent evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the receiving
party, generally known or available; (b) is known by the receiving party at the
time of receiving such information, as evidenced by its records; (c) is
hereafter furnished to the receiving party by a Third Party, as a matter of
right and without restriction on disclosure; or (d) is independently discovered
or developed by the receiving party without the use of Confidential Information
of the disclosing party.

10.4 Authorized Disclosure. The receiving party may disclose Confidential
Information of the other party as expressly permitted by this Agreement or if
and to the extent such disclosure is reasonably necessary in the following
instances:

(a) defending litigation as permitted by this Agreement;

(b) complying with applicable court orders or governmental regulations;

(c) in the case of Astellas, conducting development, manufacturing and/or
commercialization activities in accordance with the license granted in the
License Agreements, including making regulatory filings with respect to
Products;

(d) in the case of Vical, as otherwise permitted in the License Agreements; and

(e) disclosure to Affiliates, sublicensees, subcontractors, employees,
consultants, agents or other Third Parties who need to know such information for
the development,

 

***Confidential Treatment Requested

 

20.



--------------------------------------------------------------------------------

manufacture and commercialization of Products in accordance with this Agreement
or in connection with due diligence or similar investigations by such Third
Parties, and disclosure to potential Third Party investors in confidential
financing documents, provided, in each case, that any such Affiliate,
sublicensee, subcontractor, employee, consultant, agent or Third Party agrees to
be bound by similar terms of confidentiality and non-use at least equivalent in
scope to those set forth in this Article 10.

Notwithstanding the foregoing, in the event the receiving party is required to
make a disclosure of the disclosing party’s Confidential Information pursuant to
Section 10.4(a) or (b), it will, except where impracticable, give reasonable
advance notice to the disclosing party of such disclosure and use efforts to
secure confidential treatment of such information at least as diligent as the
receiving party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the receiving party agrees to
take all reasonable action to avoid disclosure of Confidential Information of
the disclosing party.

10.5 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 10, each party agrees not to disclose to any Third
Party the existence of this Agreement or the terms of this Agreement without the
prior written consent of the other party hereto, except that each party may
disclose the terms of this Agreement that are not otherwise made public as
contemplated by Section 10.6 as permitted under Section 10.4.

10.6 Public Announcements.

(a) Press Releases. As soon as practicable following the date hereof, the
parties shall each issue a mutually agreed to press release announcing the
existence of this Agreement. Except as required by applicable laws and
regulations (including disclosure requirements of the U.S. Securities and
Exchange Commission (“SEC”) or any stock exchange on which securities issued by
a party or its Affiliates are traded), neither party shall make any other public
announcement concerning this Agreement or the subject matter hereof without the
prior written consent of the other, which shall not be unreasonably withheld or
delayed; provided that each party may make any public statement, including
statements in response to questions by the press, analysts, investors or those
attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
other party pursuant to this Section 10.6 and which do not reveal non-public
information about the other party. For avoidance of doubt, Vical shall have the
right, without the prior written consent of Astellas, to announce events deemed
material by its General Counsel; provided, however, that Vical shall consult
with Astellas with regard thereto and provide reasonable opportunity for
Astellas to review such announcement in advance. In the event of a required
public announcement, to the extent practicable under the circumstances, the
party making such announcement shall provide the other party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other party a reasonable opportunity to review and
comment upon the proposed text.

(b) Filing of Agreement. The parties will coordinate in advance with each other
in connection with the filing of this Agreement (including redaction of certain
provisions of this Agreement) with the SEC or any stock exchange or governmental
agency on which securities

 

21.



--------------------------------------------------------------------------------

issued by a party or its Affiliate are traded, and each party will use
reasonable efforts to seek confidential treatment for the terms proposed to be
redacted; provided that each party will ultimately retain control over what
information to disclose to the SEC or any stock exchange or other governmental
agency, as the case may be, and provided further that the parties will use their
reasonable efforts to file redacted versions with any governing bodies which are
consistent with redacted versions previously filed with any other governing
bodies. Other than such obligation, neither party (or its Affiliates) will be
obligated to consult with or obtain approval from the other party with respect
to any filings to the SEC or any stock exchange or other governmental agency.

10.7 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the disclosing party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 10. In addition to all other remedies, the disclosing
party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Article 10.

11. TERM AND TERMINATION

11.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until the earliest to occur of (a) the third anniversary of the First
Commercial Sale of the first Product in the Field, (b) the date when Astellas
notify Vical in writing that it will take over all the responsibility of Vical
for the Manufacture and supply of Products in the Field after completion of the
transitioning of responsibility for Manufacture and supply of Products in the
Field to Astellas or its designated contract manufacturer pursuant to
Section 3.2, and (c) the date of expiration or termination of the later to
expire or terminate of the License Agreements, in each case unless terminated
earlier pursuant to Section 11.2 (the “Term”). In the event a License Agreement
terminates or expires (or terminates or expires with respect to any country or
countries to the extent provided therein) prior to the end of the Term, then
thereafter during the Term, subject to Section 11.3(b), all obligations of Vical
under this Agreement with respect to the applicable country or countries shall
terminate unless otherwise agreed by the parties.

11.2 Early Termination.

(a) A party shall have the right to terminate this Agreement upon written notice
to the other party if such other party is in material breach of this Agreement
and has not cured such breach within sixty (60) days (thirty (30) days with
respect to any payment breach) after written notice from the terminating party
requesting cure of such breach. Any such termination shall become effective at
the end of such sixty (60) day (thirty (30) day with respect to any payment
breach) period unless the breaching party has cured any such breach prior to the
end of such period.

(b) A party shall have the right to terminate this Agreement upon written notice
to the other party upon the bankruptcy, dissolution or winding up of such other
party, or the making or seeking to make or arrange an assignment for the benefit
of creditors of such other party, or the initiation of proceedings in voluntary
or involuntary bankruptcy, or the appointment

 

22.



--------------------------------------------------------------------------------

of a receiver or trustee of such other party’s property that is not discharged
within ninety (90) days.

11.3 Effect of Expiration or Termination; Surviving Obligations.

(a) Transfer of Vical Manufacturing Information. In the event this Agreement is
terminated prior to agreement to a plan regarding the transitioning of
responsibility for Manufacture and supply of Products in the Field to Astellas
or its designated contract manufacturer pursuant to Section 3.2, and one or both
of the License Agreement(s) remain(s) in effect after such termination of this
Agreement, the parties shall work together to agree to a plan for transitioning
responsibility for the Manufacture and supply of Products to Astellas or its
designated contract manufacturer promptly after such termination, and shall use
Commercially Reasonable Efforts to implement such plan and complete such
transfer as promptly as possible, but in any event within twenty four
(24) months after such termination. Such plan shall provide for the transfer by
Vical to Astellas or its designated contract manufacturer of all Vical
Manufacturing Information and for Vical to provide reasonable assistance to
enable Astellas or its designated contract manufacturer to Manufacture and
supply Products in the Field in accordance with the licenses and sublicenses
granted under the applicable License Agreements, such transfer and assistance to
be provided at Astellas’ sole expense according to a budget included in such
plan (including, without limitation, any expense to perform any necessary
clinical studies required in connection with the transfer of the Manufacture and
supply of Products in the Field to Astellas or its designated contract
manufacturer). In the event this Agreement is terminated after the parties have
agreed to a plan for transitioning responsibility for the Manufacture and supply
of Products to Astellas or its designated contract manufacturer pursuant to
Section 3.2, but prior to completion of such transition, and one or both of the
License Agreement(s) remain(s) in effect after such termination of this
Agreement, the parties shall work together to implement such plan and complete
such transition, in accordance with the timelines set forth therein, in
accordance with Section 3.2.

(b) Surviving Terms. Expiration or termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination including, without limitation, all obligations of Astellas to
purchase any Compounds and Products ordered by it (or which Astellas is
obligated to order pursuant to Section 4.2) prior to such termination. Without
limiting the foregoing, the obligations and rights of the parties under Sections
5.4, 9.4, 9.5, 11.3, 11.4 and 11.5 and Articles 1, 10, 12 and 13 shall survive
expiration or termination of this Agreement.

(c) Return of Confidential Information. Within […***…] days following the
expiration or termination of this Agreement, each party shall deliver to the
other party or destroy any and all Confidential Information of the other party
in its possession, as per instruction by the party which owns such Confidential
Information. Notwithstanding the foregoing, in case that either party has a
license (or sublicense, as applicable) under any Confidential Information of the
other party pursuant to either of the License Agreements following such
expiration or termination of this Agreement, such party shall not be required to
make delivery or destruction of such Confidential Information pursuant to this
Section 11.3(c).

 

***Confidential Treatment Requested

 

23.



--------------------------------------------------------------------------------

11.4 Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto.

11.5 Damages; Relief. Subject to Section 11.4 above, termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

12. INDEMNIFICATION

12.1 Indemnification by Vical. Vical hereby agrees to save, defend and hold
Astellas, and its Affiliates and their respective directors, officers, employees
and agents (each, a “Astellas Indemnitee”) harmless from and against any and all
claims, suits, actions, demands, liabilities, expenses and/or loss, including
reasonable legal expense and attorneys’ fees (collectively, “Losses”), to which
any Astellas Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
directly or indirectly out of (a) the gross negligence or willful misconduct of
any Vical Indemnitee with respect to any obligations or activities contemplated
by this Agreement, or (b) the breach by Vical of any warranty, representation,
covenant or agreement made by Vical in this Agreement (except for breach by
Vical of the warranty set forth in Section 9.1, other than a breach of the
warranty set forth in Section 9.1(a) that cannot be discovered in the course of
inspection or testing conducted by Astellas upon receipt of Compounds or
Products, as applicable); except, in each case, to the extent such Losses result
from the gross negligence or willful misconduct of any Astellas Indemnitee or
the breach by Astellas of any warranty, representation, covenant or agreement
made by Astellas in this Agreement.

12.2 Indemnification by Astellas. Astellas hereby agrees to save, defend and
hold Vical and its Affiliates and their respective directors, officers,
employees and agents (each, a “Vical Indemnitee”) harmless from and against any
and all Losses to which any Vical Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party to the extent
such Losses arise directly or indirectly out of: (a) the gross negligence or
willful misconduct of any Astellas Indemnitee with respect to any obligations or
activities contemplated by this Agreement, or (b) the breach by Astellas of any
warranty, representation, covenant or agreement made by Astellas in this
Agreement; except, in each case, to the extent such Losses result from the gross
negligence or willful misconduct of any Vical Indemnitee or the breach by Vical
of any warranty, representation, covenant or agreement made by Vical in this
Agreement.

12.3 Control of Defense. Any person entitled to indemnification under this
Article 12 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses, and the
indemnifying party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed by
the indemnifying party with counsel so selected, the indemnifying party will not
be subject to any liability for any settlement of such Losses made by the
indemnified party without its consent (but such consent will not be unreasonably
withheld or delayed), and will not be obligated to pay the fees and expenses of
any separate counsel retained by the indemnified party with respect to such
Losses.

 

24.



--------------------------------------------------------------------------------

13. GENERAL PROVISIONS

13.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding its
conflicts of laws principles with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law.

13.2 Dispute Resolution.

(a) Objective. The parties recognize that disputes as to matters arising under
or relating to this Agreement or either party’s rights and/or obligations
hereunder may arise from time to time. It is the objective of the parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the parties agree to follow the procedures set forth
in this Section 13.2 to resolve any such dispute if and when it arises.

(b) Resolution by Executives. If an unresolved dispute as to matters arising
under or relating to this Agreement or either party’s rights and/or obligations
hereunder arises, either party may refer such dispute to the Chief Executive
Officer of Vical and a senior executive of Astellas who reports directly to the
Chief Executive Officer of Astellas (the Chief Executive Officer of Vical and
such senior executive of Astellas, collectively, the “Executives”), who shall
meet in person or by telephone within ten (10) days after such referral to
attempt in good faith to resolve such dispute. If such matter cannot be resolved
by discussion of the Executives within ten (10) days following such meeting (as
may be extended by mutual written agreement), such dispute shall be resolved in
accordance with Section 13.2(c).

(c) Arbitration.

(i) If the parties do not resolve a dispute as provided in Section 13.2(b), and
a party wishes to pursue the matter, each such dispute that is not an “Excluded
Claim” shall be resolved by binding arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce (“ICC”) as then in effect
(the “ICC Rules”), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof. The decision rendered in any such arbitration
will be final and not appealable. If either party intends to commence binding
arbitration of such dispute, such party will provide written notice to the other
party informing the other party of such intention and the issues to be resolved.
Within 30 days after the receipt of such notice, the other party may by written
notice to the party initiating binding arbitration, add additional issues to be
resolved.

(ii) The arbitration shall be conducted by a panel of three (3) arbitrators
experienced in the pharmaceutical business, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either party,
their respective Affiliates or any Sublicensee. Within thirty (30) days after
receipt of the original notice of binding arbitration, each party shall select
one person to act as arbitrator and the two party-selected arbitrators shall
select a third arbitrator within ten (10) days of their appointment. If the
arbitrators selected by the parties are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be appointed by the ICC in accordance
with the ICC Rules. The place of

 

25.



--------------------------------------------------------------------------------

arbitration shall be New York, New York, and all proceedings and communications
shall be in English.

(iii) It is the intention of the parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an understanding of
any legitimate issue raised in the arbitration, including the production of
documents. No later than thirty (30) days after selection of the arbitrators,
the parties and their representatives shall hold a preliminary meeting with the
arbitrators, to mutually agree upon and thereafter follow procedures seeking to
assure that the arbitration will be concluded within six (6) months from such
meeting. Failing any such mutual agreement, the arbitrators will design and the
parties shall follow procedures to such effect.

(iv) Either party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other non-compensatory damages. The arbitrators shall have the power to
order that all or part of the legal or other costs incurred by a party in
connection with the arbitration be paid by the other party. Subject to the
preceding sentence, each party shall bear an equal share of the arbitrators’ and
any administrative fees of arbitration.

(v) Except to the extent necessary to confirm or enforce an award or as may be
required by applicable law, neither a party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(vi) As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (A) the validity, enforceability or
infringement of a patent, trademark or copyright or regulatory data exclusivity;
or (B) any antitrust, anti-monopoly or competition law or regulation, whether or
not statutory.

13.3 Entire Agreement; Modification. This Agreement, including the Exhibits
hereto, is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms. Except for the License
Agreements and the side letter agreement between the parties, this Agreement
supersedes all prior and contemporaneous agreements and communications, whether
oral, written or otherwise, concerning any and all matters contained herein and
therein, including the Confidentiality Agreement. This Agreement may only be
modified or supplemented in a writing expressly stated for such purpose and
signed by the parties to this Agreement.

13.4 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation,

 

26.



--------------------------------------------------------------------------------

representation, warranty or guarantee, express or implied, on behalf of the
other party for any purpose whatsoever.

13.5 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

13.6 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such party relating to products for control or prevention
of CMV infection to a Third Party, whether by merger, sale of stock, sale of
assets or otherwise (a “Sale”), provided that in the event of a Sale (whether
this Agreement is actually assigned or is assumed by the acquiring party by
operation of law (e.g., in the context of a reverse triangular merger)),
intellectual property rights of the acquiring party to such transaction (if
other than one of the parties to this Agreement) shall not be included in the
technology licensed hereunder; or

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.

13.7 Vical Third Party Contractors. The parties acknowledge and agree that Vical
may use a Third Party contractor to perform development and regulatory
activities and/or Manufacture and supply Compounds and Products under this
Agreement and that the terms “Vical shall” or “Vical will” or the like, shall be
deemed to be followed by the words “or Vical’s designated Third Party contractor
will” or “or “Vical’s designated Third Party contractor shall” or “Vical shall
require that its designated Third Party contractor shall” or the like, with
respect to Vical’s development, regulatory, Manufacturing and supply obligations
herein.

13.8 Non-Exclusive License. Vical shall, and hereby does, grant to Astellas a
non-exclusive, […***…] worldwide license, with the right to sublicense and
further sublicense, under Vical Technology which is made or developed by or on
behalf of Vical in performing its obligations under this Agreement and funded by
Astellas under this Agreement, for all uses.

 

***Confidential Treatment Requested

 

27.



--------------------------------------------------------------------------------

13.9 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it,
except as otherwise provided in this Agreement with respect to Astellas
Indemnitees under Section 12.2 and Vical Indemnitees under Section 12.1.

13.10 Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

13.11 Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

13.12 Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile or electronic
mail (email) transmission confirmed thereafter by any of the foregoing, to the
party to be notified at its address(es) given below, or at any address such
party has previously designated by prior written notice to the other. Notice
shall be deemed sufficiently given for all purposes upon the earliest of:
(a) the date of actual receipt; (b) if mailed, five days after the date of
postmark; or (c) if delivered by overnight courier, the next business day the
overnight courier regularly makes deliveries.

If to Astellas, notices must be addressed to:

Astellas Pharma Inc.

3-11, Nihonbashi-Honcho 2-chome

Chuo-Ku, Tokyo 103-8411

Japan

Attention: Vice President, Legal

Facsimile: […***…]

With a copy to:

Astellas Pharma Inc.

3-11, Nihonbashi-Honcho 2-chome

Chuo-Ku, Tokyo 103-8411

Japan

Attention: Vice President, Licensing and Alliances

Facsimile: […***…]

 

***Confidential Treatment Requested

 

28.



--------------------------------------------------------------------------------

If to Vical, notices must be addressed to:

Vical Incorporated

10390 Pacific Center Court

San Diego, California 92121

USA

Attention: Business Development

Facsimile: (858) 646-1150

Email: licensing@vical.com

With a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

USA

Attention: […***…]

Telephone: (858) 550-6000

Facsimile: (858) 550-6420

Email: […***…]

13.13 Force Majeure. Except for the obligation to make payment when due, each
party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, accident,
destruction or other casualty, any lack or failure of transportation facilities,
any lack or failure of supply of raw materials, any strike or labor disturbance,
or any other event similar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the party has not caused such
event(s) to occur. Notice of a party’s failure or delay in performance due to
force majeure must be given to the other party within 10 days after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any party be required to prevent or settle any labor disturbance or
dispute.

13.14 Interpretation.

(a) Captions & Headings. The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b) Interpretation. All references in this Agreement to the word “including”
shall be deemed to be followed by the phrase “without limitation” or like
expression. All references in this Agreement to the singular shall include the
plural where applicable, and all references to gender shall include both genders
and the neuter.

 

***Confidential Treatment Requested

 

29.



--------------------------------------------------------------------------------

(c) Articles, Sections & Subsections. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

(e) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.

(f) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

13.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument. Signatures provided by
facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

[Remainder of this page intentionally left blank.]

 

30.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Supply and
Services Agreement as of the date set forth below.

 

ASTELLAS PHARMA INC.     VICAL INCORPORATED By:  

 

    By:  

 

Name: Yoshihiko Hatanaka     Name: Vijay B. Samant Title: President and CEO    
Title: President and CEO Date: July     , 2011     Date: July     , 2011

SIGNATURE PAGE TO SUPPLY AND SERVICES AGREEMENT